DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1, 19-21, 23-28, and 30-36 are currently pending.
Claims 1, 19, 20, 25, 26, 28, and 30-35 have been withdrawn.
Claims 21, 23, 24, 27, and 36 are currently rejected.
Claims 21, 23, 24, 27, and 36 are rejected under 35 U.S.C. 112, first paragraph, for lack of enablement. 
Claims 21, 23, 24, 27, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikenishi et al., U.S. Patent 6,818,576 B2.
Claims 21, 23, 24, 27, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amin et al., U.S. Patent Application Publication US 2010/0047521 A1.

Terminal Disclaimer
The terminal disclaimer filed on 29 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/483,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimers filed on 29 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 8,946,103, 8,951,927, 9,822,032, and 10,570,053 have been reviewed and is accepted.  The terminal disclaimers have been recorded.



Election/Restrictions
Applicant’s election without traverse of Group II, claims 21, 23, 24, 27, and 36 in the reply filed on 29 April 2022 is acknowledged.
Claims 1, 19, 20, 25, 26, 28, and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2022.
The Examiner will consider rejoinder of the claims when allowable subject matter is indicated where appropriate.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 24, 27, and 36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising alumina, B2O3, and alkali metal oxides, where the boron cations have a three-fold coordination. See paragraph [0004]. The glass comprises in terms of mole percentages: at least about 50% of SiO2, at least 10 % of R2O which includes Na2O, R2O represents the sum of the alkali metal oxides, Al2O3, and at least 2.7% of B2O3 and meets the composition meets the relationship B2O3 – (R2O – Al2O3) ≥3 mol%. See paragraph [0008]. The specification further describes that the glass comprises at least 50 mol% of SiO2, 9-22 mol% of Al2O3, 3-10 mol% of B2O3, 10-20 mol% of Na2O, 0-5 mol% of K2O, at least 0.1 mol% of MgO and/or ZnO, wherein MgO+ZnO >0-6, and optionally at least one of CaO, BaO, and SrO where CaO+SrO+BaO is 0-2 mol%. See paragraphs [0023]-[0025].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass compositions that comprise in terms of mol% percentages at least about 50% of SiO2, 9-22% of Al2O3, 9-20% of Na2O, at least 10% of R2O, where Al2O3 is less than R2O, less than or equal to 4.5% of B2O3, wherein B2O3 – (R2O – Al2O3) less than or equal to 4.5 mol%, at least 0.1 mol% of MgO, at least 0.1 mol% of ZnO, and at least one of CaO, BaO, and SrO, wherein (CaO+BaO+SrO) is greater than 0 mol% and less than or equal to 2 mol%.
	B) The nature of the invention:
	The invention relates to an alkali boroaluminosilicate glass.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a boroaluminosilicate glass that includes the limitations less than or equal to 4.5% of B2O3 and B2O3 – (R2O – Al2O3) less than or equal to 4.5 mol%, where the glass composition does not require a non-zero amount of B2O3.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described without the required components and its physical properties is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass required by the instant claims (see specification paragraphs [0004], [0008], and [0023]-[0025] and Table 2).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition, none of the 35 examples have no B2O3, furthermore, none of the 35 examples have less than 2.53 mol.% of B2O3.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition as described by the specification outside of the compositions indicated as being enabled. Making or using a glass having a composition in terms of mole percentages that does not include B2O3; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 23, 24, and 36 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 21 without correcting the issue of the enablement.
	
Claim Rejections - 35 USC § 103  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23, 24, 27, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikenishi et al., U.S. Patent 6,818,576 B2.
Ikenishi et al. teach a glass having the following glass composition in terms of mole percentages: SiO2 40-75, B2O3 0-25, Al2O3 0-25, Al2O3+B2O3 2-45, R’2O 0-25 where R’2O is the sum of Li2O 0-20, Na2O 0-20, and K2O 0-15, and RO 0-15 where  RO is the sum of MgO 0-15, CaO 0-10, ZnO 0-10, SrO 0-10, and BaO 0-10. See Abstract and the entire specification, specifically, column 6, lines 1-28. Ikenishi et al. teach that the glass can be chemically strengthened by ion exchange. See column 11, lines 35-57.
Ikenishi et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional and property limitations of claims 21, 23, 24, 27, and 36.  However, the mole percent ranges taught by Ikenishi et al. have overlapping compositional and property ranges with instant claims 21, 23, 24, 27, and 36.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional ranges taught by Ikenishi et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claim 27.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Claims 21, 23, 24, 27, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amin et al., U.S. Patent Application Publication US 2010/0047521 A1.
Amin et al. teach a glass having the following glass composition in terms of mole percentages: SiO2 40-80, B2O3 0-12, Al2O3 0-28, Li2O 0-18, Na2O 0-10, K2O 0-18,MgO 0-16, MgF 0-10, CaO 0-8, CaF 0-15, SrO 0-20, BaO 0-12, ZnO 0-8, P2O5 0-4, TiO2 0-2, ZrO2 0-5, SnO2 0-1, Sb2O3 0-1, and As2O3 0-1. See Abstract and the entire specification, specifically, paragraph [0028]. Amin et al. teach that the glass can be chemically strengthened by ion exchange. See paragraph [0007].
Amin et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional and property limitations of claims 21, 23, 24, 27, and 36.  However, the mole percent ranges taught by Amin et al. have overlapping compositional and property ranges with instant claims 21, 23, 24, 27, and 36.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional ranges taught by Amin et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claim 27.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the glass of Ikenishi et al. fails to teach or fairly suggest the glass as instantly claimed. Applicant’s argue that the glass of Ikenishi et al. fails to teach the specific genus as instantly claimed. Ikenishi et al. teach a glass which comprises overlapping ranges of the instant composition.  This is not found persuasive since overlapping compositional ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  
Applicant’s argue that the glass of Amin et al. fails to teach or fairly suggest the glass as instantly claimed. Applicant’s argue that the glass of Amin et al. fails to teach “a combination of 4.5 mol% B2O3, at least 0.1 mol% MgO, and at least 0.1 mol% ZnO, wherein MgO+ZnO is less than or equal to 6 mol%.”  Applicant’s argue that the glass of Amin et al. does not exemplify any examples that comprise the recited amounts of ZnO or Li2O as recited in instant claims 21 and 36. However, Amin et al. does teach overlapping ranges of compositional components of the instant claims. This is not found persuasive since overlapping compositional ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  Furthermore, the instant claims do not require B2O3 in a non-zero amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
6 August 2022